DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 8-11, 14, 15, 17, 24, 27, 29, 33, 49, 50, 66, and 79-81 are pending.
Claims 4 and 17 are objected to.
Claims 1-5, 8-11, 14, 15, 17, 24, 27, 29, 33, 49, 50, 66, and 79-81 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 28 February 2018.  These drawings are objected to.
The drawings are objected to because each figure should be labeled with a number and a capital letter (see 37 CFR 1.84(u)). In particular, Figure 5 should be labeled 5A and figures 5A-5J should be labeled 5B-5K. Also figure 9 is not legible, and the second figure labeled Fig. 13B should be labeled Fig. 13C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Specification
The substitute specification received 27 August 2018 has been entered into the application file.
Claim Objections
Claim 4 is objected to because of the following informalities:  At line 6 after “expression” the term “of” should be inserted.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  At line 6 the first occurrence of the term “the” before “resistance” should be deleted because it is the first occurrence of the term “resistance” in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-5, 8-11, 14, 15, 17, 24, 27, 29, 33, 49, 50, 66, and 79-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for recitation in line 3 of the phrase “a first pair of nucleic acids comprising a first and second nucleic acid” and the phrases “first nucleic acid” and “second nucleic acid” throughout because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to a first pair of nucleic acid sequences.
Claim 1 is indefinite for recitation in lines 6 and 9 of the phrase “susceptibility of  a disease or disorder” because it is not clear what the susceptibility is. For the purpose of examination the claim has been interpreted as referring to susceptibility of an organism to a drug that treats a disease or disorder, as discussed in the specification at page 2.
Claim 1 is indefinite for recitation in line 11 of the phrase “expression of the first pair of genes” which lacks antecedent basis for a pair of genes. For the purpose of examination the claim has been interpreted as referring to correlating expression or somatic copy number alteration of the first pair of nucleic acid sequences.
Claim 1 is indefinite for recitation in line 13 of the phrase “the first pair of genes” which lacks antecedent basis for a pair of genes. For the purpose of examination the claim has been interpreted as referring to the first pair of nucleic acid sequences.
Claim 1 is indefinite for recitation in line 13 of the term “probability” because it is not clear what parameter the probability measures. For the purpose of examination the claim has been interpreted as referring to a probability of genetic interaction.
Claim 1 is indefinite for recitation in line 14 of the phrase “the first pair of nucleic acid sequences” which lacks antecedent basis. For the purpose of examination the claim has been interpreted as referring to a first pair of nucleic acid sequences at line 3 as discussed above.
Claim 1 is indefinite for recitation in lines 15-16 of the phrase “a set of pairs of nucleic acid sequences correlated in step (c)” because only one pair of sequences are analyzed in step (c). The claim has been interpreted as referring to an iterated step (c) that analyzes a plurality of pairs of nucleic acid sequences.
Claims 2-5, 8-11, 14, 15, and 50 are rejected for the same reason as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1.
	Claim 2 is indefinite for recitation in lines 2 and 4 of the phrase “the first pair of nucleic acids” because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to nucleic acid sequences.
	Claim 2 is indefinite for recitation in lines 2-3 of the phrase “an in vitro or in vivo dataset” because the metes and bounds of the phrase is not clear. For the purpose of examination the claim has been interpreted as referring to a dataset.
Claims 8 and 9 are rejected for the same reason as claim 2 because they depend from claim 2 and fail to remedy the indefiniteness of claim 2.
	Claim 3 is indefinite for recitation in line 2 of the phrase “the first pair of nucleic acids” because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to nucleic acid sequences.
Claim 4 is indefinite for recitation in line 2 of the phrase “a first pair of nucleic acids” and the phrases “first nucleic acid” and “second nucleic acid” throughout because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to nucleic acid sequences.
Claim 5 is indefinite for recitation throughout of the phrase “first pair of nucleic acids” because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to nucleic acid sequences.
Claim 8 is indefinite for recitation in line 2 of the phrases “first nucleic acid” and “second nucleic acid” throughout because it would lack antecedent basis if the preceding claims were interpreted as noted above. For the purpose of examination the claim has been interpreted as referring to nucleic acids encoded by the nucleic acid sequences.
Claim 8 is indefinite for recitation in line 4 of the phrase “susceptibility of the cell to die” because the cause of the death is not clear. For the purpose of examination the claim has been interpreted as referring to susceptibility of a cell to a drug that treats a disease or disorder, as discussed in the specification at page 2.
Claim 17 is indefinite for recitation in line 10 of the term “probability” because it is not clear what parameter the probability measures. For the purpose of examination the claim has been interpreted as referring to a probability of genetic interaction.
Claims 24, 27, and 29 are rejected for the same reason as claim 17 because they depend from claim 17 and fail to remedy the indefiniteness of claim 17.
Claim 24 is indefinite for recitation throughout of the phrase “first pair of nucleic acids” and “first nucleic acid” because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to nucleic acid sequences.
Claim 24 is indefinite for recitation in lines 2-3 of the phrase “an in vitro or in vivo dataset” because the metes and bounds of the phrase is not clear. For the purpose of examination the claim has been interpreted as referring to a dataset.
Claim 29 contains the trademark/trade names Tamoxifin and Herceptin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe drugs and, accordingly, the identification/description is indefinite.
Claim 33 is indefinite for recitation in line 10 of the term “probability” because it is not clear what parameter the probability measures. For the purpose of examination the claim has been interpreted as referring to a probability of genetic interaction.
Claim 49 is indefinite for recitation in line 3 of the phrase “a first pair of nucleic acids comprising a first and second nucleic acid” and the phrases “first nucleic acid” and “second nucleic acid” throughout because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to a first pair of nucleic acid sequences.
Claim 49 is indefinite for recitation in lines 8-9 of the phrase “susceptibility of a disease or disorder” because it is not clear what the susceptibility is. For the purpose of examination the claim has been interpreted as referring to susceptibility of an organism to a drug that treats a disease or disorder, as discussed in the specification at page 2.
Claim 49 is indefinite for recitation in line 11 of the phrase “expression of the first pair of nucleic acid sequences” which lacks antecedent basis. For the purpose of examination the claim has been interpreted as referring to correlating expression or somatic copy number alteration of the first pair of nucleic acid sequences.
Claim 49 is indefinite for recitation in line 12 of the term “probability” because it is not clear what parameter the probability measures. For the purpose of examination the claim has been interpreted as referring to a probability of genetic interaction.
Claim 50 is indefinite for recitation in lines 2-3 of the phrase “an in vitro or in vivo dataset” because the metes and bounds of the phrase is not clear. For the purpose of examination the claim has been interpreted as referring to a dataset.
Claim 66 is indefinite for recitation of the phrase “a first pair of nucleic acids comprising a first and second nucleic acid” and the phrases “first nucleic acid” and “second nucleic acid” throughout because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to a first pair of nucleic acid sequences.
Claim 66 is indefinite for recitation of the phrase “the first pair of nucleic acid sequences” which lacks antecedent basis. For the purpose of examination the claim has been interpreted as referring to a first pair of nucleic acid sequences as discussed above.
Claim 66 is indefinite for recitation of the term “probability” because it is not clear what parameter the probability measures. For the purpose of examination the claim has been interpreted as referring to a probability of genetic interaction.
Claim 79 is indefinite for recitation of the phrase “a first pair of nucleic acids comprising a first and second nucleic acid” and the phrases “first nucleic acid” and “second nucleic acid” throughout because it is not clear if the phrase refers to molecules or nucleic acid sequence data. For the purpose of examination the claim has been interpreted as referring to a first pair of nucleic acid sequences.
Claim 79 is indefinite for recitation of the term “probability” because it is not clear what parameter the probability measures. For the purpose of examination the claim has been interpreted as referring to a probability of genetic interaction.
Claims 80 and 81 are rejected for the same reason as claim 79 because they depend from claim 79 and fail to remedy the indefiniteness of claim 79.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-11, 14, 15, 17, 24, 27, 29, 33, 49, 50, 66, and 79-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more.
Independent claim 1 recites a process of selecting a pair of nucleic acid sequences that either interact by reversing susceptibility to a drug by expression of both nucleic acid sequences or contribute to susceptibility to a drug by expression of both nucleic acid sequences, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and identifying the pair of nucleic acid sequences as exhibiting genetic interaction if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences, which recites the mental process grouping of abstract ideas. Independent claim 17 recites a process of selecting a pair of nucleic acid sequences that interact by either resisting or promoting susceptibility to a therapy by expression of both nucleic acid sequences wherein the first nucleic acid is targeted by the therapy, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and predicting responsiveness to the therapy based on expression of the second nucleic acid sequence if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences, which recites the mental process grouping of abstract ideas. Independent claim 33 recites a process of selecting a pair of nucleic acid sequences that interact by either resisting or promoting susceptibility to a therapy by expression of both nucleic acid sequences wherein the first nucleic acid is targeted by the therapy, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and predicting a likelihood of developing resistance to the therapy based on expression of the second nucleic acid sequence if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences, which recites the mental process grouping of abstract ideas. Independent claim 49 recites a process of selecting a pair of nucleic acid sequences that interact by either resisting or promoting susceptibility to a disease by expression of both nucleic acid sequences, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and predicting a clinical outcome based on expression of the pair of nucleic acid sequences if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences, which recites the mental process grouping of abstract ideas. Independent claim 66 recites a process of selecting a pair of nucleic acid sequences that interact by modulating severity of a disease by expression of both nucleic acid sequences, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and selecting a therapy based on expression of the pair of nucleic acid sequence, which recites the mental process grouping of abstract ideas. Independent claim 79 recites a process of selecting a pair of nucleic acid sequences that interact by modulating severity of a disease by expression of both nucleic acid sequences, comparing survival rate with expression of the pair of nucleic acid sequences, and determining a probability of genetic interaction based on the survival rate, which recites the mental process grouping of abstract ideas.
Independent claims 1, 17, 33, 49, 66, and 79 also recite a law of nature of a correlation between expression of a pair of nucleic acid sequences and survival rate of a subject, responsiveness to therapy of a subject, likelihood of developing resistance to a therapy in a subject, clinical prognosis of a subject, a useful therapy for a subject, and survival rate associated with a disease, respectively. The law of nature is similar to the law of nature of correlating drug dosage and drug metabolite levels at issue in Mayo Collaborative Services v. Prometheus Laboratories Inc. (U.S. Supreme Court 101 USPQ2d 1961 (2012) and a law of nature of correlating levels of myeloperoxidase and risk of having atherosclerotic cardiovascular disease in Cleveland Clinic Foundation v. True Health Diagnostics (123 USPQ2d 1081 (Fed. Cir. 2017)). See MPEP 2106.04(b).
Dependent claims 2, 24, and 50 further recite a mental process and mathematical concept of calculating an essentiality value for the pair of nucleic acid sequences and a correlation with the disease or disorder, or prognosis of disease or disorder for claim 50. Dependent claim 3 further recites a mental process of a phylogenetic analysis of the pair of nucleic acid sequences. Dependent claim 4 further recites a mental process of a binomial test of effects of expression of the pair of nucleic acid sequences. Dependent claim 5 further recites a mental process of comparing expression of the pair of nucleic acid sequences in subjects with disease and control subjects. Dependent claim 9 further recites a mental process and mathematical concept of performing a Wilcoxon rank-sum test on the data. Dependent claim 10 further recites a mental process and mathematical concept of performing a matrix factorization test on the data. Dependent claim 11 further recites a mental process of considering data collected in the presence and absence of an environmental stimulus or chemical substance. Dependent claim 14 further recites a mental process of performing the data analysis of claim 1. Dependent claim 15 further recites a mental process and mathematical concept of calculating a probability score by considering data of a population. Dependent claim 27 further recites a mental process of considering data of a subject or population of subjects exposed to cancer therapy. Dependent claim 29 further recites a mental process of considering data of a subject or population of subjects receiving therapy that is Tamoxifin or Herceptin. Dependent claim 80 further recites a mental process and mathematical concept of calculating a probability of efficacy of a therapy.
This judicial exception is not integrated into a practical application because the additional element of a computer processor, computer memory, and computer readable media in claims 14, 15, and 81 do not improve the functioning of a generic computer and do not integrate the recited judicial exception into a practical application. The additional element in claims 8 and 24 of an shRNA assay to reduce expression of the first and second nucleic acid sequence and determine effects of the reduction of expression is a data gathering step that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a computer processor, computer memory, and computer readable media in claims 14, 15, and 81 are conventional computer components.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element in claims 8 and 24 of an shRNA assay to reduce expression of the first and second nucleic acid sequence and determine effects of the reduction of expression is conventional. Evidence for the conventionality of the assay is shown in Jerby-Arnon et al. (Cell vol. 158, pages 1199-1209 and supplemental information (2014) cited in the Information Disclosure Statement received 26 June 2019) and Sajesh et al. (Cancers vol. 5, pages 739-761 (2013)). Jerby-Arnon et al. shows on page 1207 an shRNA assay of pairs of nucleic acids to determine the effect of pairs of genes regarding synthetic dosage lethality. Sajesh et al. reviews analysis of synthetic lethality and synthetic dosage lethality and shows shRNA assays to study the effect of expression of pairs of genes at pages 747 and 749-752.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 8, 9, 14, 15, 17, 24, 27, 33, 49, 50, 66, and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Jerby-Arnon et al. (Cell vol. 158, pages 1199-1209 and supplemental information (2014) cited in the Information Disclosure Statement received 26 June 2019).
Independent claim 1 recites a process of selecting a pair of nucleic acid sequences that either interact by reversing susceptibility to a drug by expression of both nucleic acid sequences or contribute to susceptibility to a drug by expression of both nucleic acid sequences, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and identifying the pair of nucleic acid sequences as exhibiting genetic interaction if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences. Independent claim 17 recites a process of selecting a pair of nucleic acid sequences that interact by either resisting or promoting susceptibility to a therapy by expression of both nucleic acid sequences wherein the first nucleic acid is targeted by the therapy, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and predicting responsiveness to the therapy based on expression of the second nucleic acid sequence if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences. Independent claim 33 recites a process of selecting a pair of nucleic acid sequences that interact by either resisting or promoting susceptibility to a therapy by expression of both nucleic acid sequences wherein the first nucleic acid is targeted by the therapy, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and predicting a likelihood of developing resistance to the therapy based on expression of the second nucleic acid sequence if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences. Independent claim 49 recites a process of selecting a pair of nucleic acid sequences that interact by either resisting or promoting susceptibility to a disease by expression of both nucleic acid sequences, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and predicting a clinical outcome based on expression of the pair of nucleic acid sequences if the probability is in the top twenty percent of a set of pairs of nucleic acid sequences. Independent claim 66 recites a process of selecting a pair of nucleic acid sequences that interact by modulating severity of a disease by expression of both nucleic acid sequences, correlating survival rate with expression of the pair of nucleic acid sequences, determining a probability of genetic interaction based on the survival rate, and selecting a therapy based on expression of the pair of nucleic acid sequence. Independent claim 79 recites a computer readable medium that causes a computer to execute a process of selecting a pair of nucleic acid sequences that interact by modulating severity of a disease by expression of both nucleic acid sequences, comparing survival rate with expression of the pair of nucleic acid sequences, and determining a probability of genetic interaction based on the survival rate.
Dependent claims 2, 24, and 50 further recite a process of calculating an essentiality value for the pair of nucleic acid sequences and a correlation with the disease or disorder, or prognosis of disease or disorder for claim 50. Dependent claims 8 and 24 recite an shRNA assay to reduce expression of the first and second nucleic acid sequence and determine effects of the reduction of expression and dependent claims. Dependent claim 5 further recites a process of comparing expression of the pair of nucleic acid sequences in subjects with disease and control subjects. Dependent claim 9 further recites a process of performing a Wilcoxon rank-sum test on the data. Dependent claim 14 further recites a process of performing the data analysis of claim 1 on a computer. Dependent claim 15 further recites a process of calculating a probability score by considering data of a population on a computer. Dependent claim 27 further recites a process of considering data of a subject or population of subjects exposed to cancer therapy. Dependent claim 80 further recites a computer readable medium that causes a computer to execute a process of calculating a probability of efficacy of a therapy. Dependent claim 81 recites a computer that executes the process of the computer readable medium of claim 79.
Jerby-Arnon shows on page 1199 that synthetic lethality offers an opportunity to develop anticancer drugs that act on targets of synthetic lethal partners. Jerby-Arnon et al. shows on pages 1199-1200 a computer program termed DAISY that analyzes correlations between genes for synthetic lethal (SL) relationships. Jerby-Arnon et al. shows on page 1200 that DAISY can detect synthetic dosage lethal (SDL) partners that are defined by overactivity of one partner results in essentiality of the second partner, thereby resulting in the second partner being a drug target for cancer therapy. Jerby-Arnon et al. shows use of an essentiality measure that is a Wilcoxon rank sum on page 1202. Jerby-Arnon et al. shows prediction of gene essentiality on pages 1202-1203 using thresholds of p values and ROC curve cutoffs. Jerby-Arnon et al. shows classification of results by percentiles in Figure S2. Jerby-Arnon et al. shows on page 1203 determination of survivability of patients using Kaplan-Meier scores and comparison to control groups. Jerby-Arnon et al. shows on page 1207 an shRNA assay of pairs of nucleic acids to determine the effect of pairs of genes regarding synthetic dosage lethality. Jerby-Arnon et al. shows on pages 1203 that DAISY can analyze SL pairs and determine a correlation with breast cancer prognosis in a population of patients. Jerby Arnon et al. shows on pages 1203-1205 that DAISY can analyze SDL pairs and determine drug efficacy and drug resistance in cell lines. Jerby-Arnon et al. shows use of shRNA assays to analyze both SL and SDL relationships on page 1207 and Figure S6. Jerby-Arnon et al. provides guidance to use SDL to predict cancer prognosis in patients.
Jerby-Arnon et al. does not show determination of patient survival rates or selection of patient therapy using SDL pairs. Jerby-Arnon et al. does not show explicitly use of computers for the analysis. Jerby-Arnon et al. does not show analysis of patients undergoing therapy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jerby-Arnon et al. by use of computers and computer programs on computer readable media because Jerby-Arnon et al. shows an algorithm termed DAISY and it is obvious to automate computational process using computers to save time and labor. It would have been further obvious to use SDL pairs determined by DAISY to analyze patient survival rates because the Jerby-Arnon et al. shows the similar analysis of SL pairs can be used for patient survival prediction and Jerby-Arnon et al. provides guidance to use SDL to predict cancer prognosis in patients. It would have been further obvious to analyze patients undergoing therapy because analysis of the SDL pairs could be performed on such patients and the resistance or efficacy of such therapies are predicted by the SDL analysis if the therapies act on one of the SDL pairs.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jerby-Arnon et al.  as applied to claims 1, 2, 5, 8, 9, 14, 15, 17, 24, 27, 33, 49, 50, 66, and 79-81 above, and further in view of Dean-Colomb et al. (European Journal of Cancer vol. 44, pages 2806-2812 (2008)).
Dependent claim 29 further recites a process of considering data of a subject or population of subjects receiving therapy that is Tamoxifin or Herceptin.
Jerby-Arnon et al. as applied to claims 1, 2, 5, 8, 9, 14, 15, 17, 24, 27, 33, 49, 50, 66, and 79-81 above does not show analysis of patients receiving Herceptin therapy.
Dean-Colomb et al. reviews Herceptin therapy for breast cancer patients and shows in the abstract that Trastuzumab (trade named as Herceptin) is used for breast cancer patients that overexpress HER2. Dean-Colomb et al. states on page 2807 that nearly 60% of patients do not respond to Herceptin.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Jerby-Arnon et al. as applied to claims 1, 2, 5, 8, 9, 14, 15, 17, 24, 27, 33, 49, 50, 66, and 79-81 above by analysis of patients treated with Herceptin because Jerby-Arnon et al. shows on pages 1203-1205 that DAISY can analyze SDL pairs and determine drug efficacy and drug resistance in cell lines, and Dean-Colomb et al. shows that most breast cancer patients treated with Herceptin due to resistance to the drug.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631